IN THE COURT OF APPEALS OF IOWA

                                     No. 14-0933
                                Filed August 13, 2014


IN THE INTEREST OF B.M.,
Minor Child,

C.M., Mother,
Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Thomas W. Mott,

District Associate Judge.



       A mother appeals from the termination of her parental rights. AFFIRMED.




       Magdalena Reese of Cooper, Goedicke, Reimer & Reese, P.C., West Des

Moines, for appellant mother.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Stephanie Brown,

Assistant County Attorney, for appellee State.

       Kimberly Ayotte of the Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Potterfield, P.J., and Tabor and Mullins, JJ.
                                            2


POTTERFIELD, P.J.

          A mother appeals1 from the juvenile court’s order terminating her parental

rights to her child, B.M., contending reasonable efforts to reunify the mother and

child were not made, there was not clear and convincing evidence to support

termination under Iowa Code section 232.116(1)(k) (2013), and termination was

not in the best interest of the child. Despite years of intensive services offered to

improve her ability to parent, and despite the mother’s efforts, she remains

unable to provide safety and adequate care for the child.                We affirm the

termination of the mother’s parental rights because reasonable efforts at

reunification have been made, there is clear and convincing evidence to support

termination pursuant to section 232.116(1)(g),2 termination will allow the child

safety and permanency, and no statutory factor weighing against termination

exists.

          I. Background Facts and Proceedings.

          The mother comes to the attention of the juvenile court with the following

background. She had prior involvement with Visiting Nurse Services (VNS) and

1
   The juvenile court also terminated the parental rights of the legal father and the
putative father, neither of whom appeals.
2
  Iowa Code section 232.116(1)(g) allows the juvenile court to termination parental rights
where all the following are found:
                (1) The child has been adjudicated a child in need of assistance
        pursuant to section 232.96.
                (2) The court has terminated parental rights pursuant to section
        232.117 with respect to another child who is a member of the same family
        or a court of competent jurisdiction in another state has entered an order
        involuntarily terminating parental rights with respect to another child who
        is a member of the same family.
                (3) There is clear and convincing evidence that the parent
        continues to lack the ability or willingness to respond to services which
        would correct the situation.
                (4) There is clear and convincing evidence that an additional
        period of rehabilitation would not correct the situation.
                                          3


the Iowa Department of Human Services (DHS), and has had her parental rights

to other children terminated because she was unable to gain the skills necessary

to care for her children safely. In 2008, the mother had her rights to a child

terminated. See In re C.W.M.-I., No. 08-1022, 2008 WL 2906631 (Iowa Ct. App.

July 30, 2008). The mother had another child, G.M., born in December 2011,

who was adjudicated a child in need of assistance (CINA). An order terminating

the mother’s parental rights to G.M. was filed on April 4, 2012, eight months

before the birth of B.M., and provides in part:

       [The mother] had made some progress with services. She had her
       own apartment and was taking parenting and domestic abuse
       classes. She was working on budgeting. She was meeting with a
       psychiatrist and she was employed. The court declined to waive
       reasonable efforts. . . .
              There is no evidence to support the conclusion that [the
       mother] has gained insight into the types of abusive relationships in
       which she continued to involve herself. She has been in at least
       four domestically-violent relationships. . . .
              While [the mother] tries very hard to meet [G.M.’s] needs,
       she has not been able to understand his developmental stages and
       delays and needs constant supervision when they are together. At
       the time of the disposition hearing, [the mother] believed [G.M.] was
       violent because he was head-butting her, scratching her, and
       pinching her cheek. Although she had been working with extensive
       services, she continued to need reminders regarding basic care,
       including holding her baby’s head. While she had certainly put forth
       the effort to reunify with [G.M.], she lacked the ability to care for him
       safely or provide him with stability.
              . . . . Despite the offer and/or receipt of services specifically
       designed to remediate the protective problems that first brought
       [G.M.] to the attention of juvenile court, he cannot be returned to
       the custody of a parent today without further adjudicatory harm.
              Despite family contact three times a week with a skilled
       [Family Safety, Risk, and Permanency] FSRP worker providing
       one-on-one supervision and training, [the mother] continues to lack
       basic parenting skills. She does not support [G.M.’s] head or
       change his diaper appropriately. Although [the mother] is eager to
       take suggestions from the FSRP worker and the Early Access
       worker, and does well comforting [the child] when he is upset, [she]
       frequently places [G.M.] at risk even under this close supervision.
                                        4


      For example, there have been times where she has left him on a
      changing table and stepped away. She may make progress during
      one visit with a skill such as supporting [the child’s] head properly,
      but at the next visit it is back to square one. There is no consistent
      growth in her skills.
              ....
              [The mother] has made little progress in mental health
      therapy. She does not believe she needs this help because they
      only want to talk about her relationships with men, or her past
      abuse, or prior termination of parental rights, or her relationship
      with her family of origin. She wants to focus on the present and
      future, failing to recognize the role unresolved trauma plays in her
      ability to take care of herself. . . . She remains on medications for
      posttraumatic stress disorder and fetal alcohol syndrome. Because
      she believes she worked on those issues as a child, she does not
      need to deal with them again. However, she has known throughout
      the course of this case that therapy was necessary to support
      reunification. Yet, [the mother] has not engaged in therapy since
      January 2012.
              ....
              Although only four months have passed since this case was
      filed, four months is the entirety of [G.M.’s] life. Given the prior
      termination of parental rights with respect to another child who was
      a member of the same family, this court has no confidence that [the
      mother] will be able to make the necessary changes in the
      foreseeable future necessary to support reunification.
              Although she has the willingness to respond to services that
      would correct the situation that led to prior termination of parental
      rights, she lacks the ability. An additional period of rehabilitation
      would not correct the situation regardless of the intensity of
      services provided.
              If love were the only measure of the parent’s ability to care
      for a child, [G.M.] would have the benefit of flawless parenting.
      However, such is not the case. While love is a critical ingredient, it
      takes much more than love to meet an infant’s needs for safety,
      permanency, and well-being.

      B.M. was born to the mother in December 2013. During her pregnancy

with B.M., the mother attended prenatal and parenting classes. The child was

removed from her care from the hospital, however, due to the mother threatening

to leave the hospital against medical advice; the mother’s low mental functioning

and unresolved mental health issues, which include anger outbursts, bipolar
                                         5


disorder, and schizophrenia; her living with a person required to register as a sex

offender; and her “demonstrated limited parenting skills.” The child was placed in

foster care with the family that had adopted his two half-siblings.

       On February 11, 2014, B.M. was adjudicated a CINA. The juvenile court

made these specific findings:

       [The mother’s] parental rights have been recently terminated with
       respect to two other children who are members of the same family.
       The protective problems that resulted in those outcomes persist.
       The mother has recently re-engaged in therapy, but lacks basic
       parenting skills to meet the needs of an infant, particularly one with
       special medical needs. She also lacks appropriate housing. [B.M.]
       is in a home with siblings. He has ongoing significant health
       problems (seizure disorder) that the foster parents are able to meet.

The court noted reasonable efforts had been made to eliminate the need for

removal, including prior CINA services, and on-going family contact, FSRP, and

VNS. The court also stated no additional services were requested.

       In March, the mother requested she be assigned a different DHS worker

because Ashley McLaughlin had been her FSRP worker in “another matter.” A

hearing was held on April 2 and the motion was denied. The court found,

       Ms. McLaughlin has provided competent services. Nothing in the
       evidence justifies changing DHS workers at this juncture. Ms.
       McLaughlin served as the mother’s FSRP worker in a prior case,
       and, therefore, has an advantage in working with [the mother], as
       she is familiar with her background and needs. The mother’s rights
       have previously been terminated with respect to children who are
       members of the same family. A Petition to Terminate Parental
       Rights has been filed regarding [B.M.]. It is in the child’s best
       interest not to disrupt the relationships and stream of services and
       oversight.
              Reasonable efforts with respect to the specific social worker
       are being provided. The Court defers its reasonable efforts finding
       with respect to services overall until the next hearing.
                                          6


       On May 2, the State informed the juvenile court that the mother’s visits

with the child were suspended in March due to the mother’s “aggressive and

threatening behaviors.” Visits were not set to resume until the mother’s therapist

says she is no longer a safety threat to the child or the providers.

       A dispositional/termination hearing was held on May 21, 2014. The court

terminated the mother’s parental rights pursuant to Iowa Code sections

232.116(1)(d) (child adjudicated CINA, parent received corrective services,

circumstances continue despite services), (g) (see footnote 2), and (k) (child

adjudicated CINA, parent suffers from and has been repeatedly institutionalized

for chronic mental illness and presents danger to herself or others as evidenced

by prior acts, and prognosis indicates child cannot be returned in a reasonable

length of time).

       The mother appeals, contending reasonable efforts were not made,

termination under 232.116(1)(k) was improper, termination is not in the child’s

best interest due to the bond between the mother and child.

       II. Scope and Standards of Review.

       We review proceedings to terminate parental rights de novo. In re A.M.,

843 N.W.2d 100, 110 (Iowa 2014). We will uphold an order terminating parental

rights if there is clear and convincing evidence of grounds for termination under

Iowa Code section 232.116. In re D.W., 791 N.W.2d 703, 706 (Iowa 2010).

Evidence is clear and convincing when there are no serious or substantial doubts

as to the correctness of conclusions of law drawn from the evidence. Id.
                                         7


       III. Discussion.

       The juvenile court made the following findings, which we find in our de

novo review are supported by the evidence and reflect the provision of

reasonable efforts at reunification:

               [The mother] . . . has gone through many motions trying to
       build a record of parenting. The evidence shows, however,
       depressing recurrence of the facts recited by the Iowa Court of
       Appeals in the termination of parental rights of an older child. [In re
       C.W.M.-I.] Educated, skilled, dedicated, and able, three women
       working to assist [the mother] in her parenting found her frequently
       showing mood swings consistent with her diagnosis of a mood
       disorder. They found her angry and unable to control anger despite
       multiple sessions to help her with anger management. . . .
               ....
               [The mother] corroborated the testimony of the service
       providers that she does not follow the budget that her social worker
       helped her make. She corroborated testimony that she cannot
       control her anger. She acknowledges that she cannot think when
       she gets angry, but testifies that she merely needs to learn to think
       when she gets angry to deal with that concern. Other witnesses
       testified to her behavior when angry that includes yelling,
       screaming, threatening, and cursing those trying to help her. This
       behavior causes stress and harm to the child, as she was informed
       repeatedly. Her continuing to engage in such behavior while
       holding B.M.M. led to suspension of her visits with the child in
       March 2014. Visits have not resumed because she has not
       addressed and dealt with those harmful behaviors.
               [The mother] also corroborated the understanding of social
       worker, therapist, and FSRP worker that she engages in a series of
       brief sexual relationships, cohabiting with abusive males, many
       subject to sex offender registration. Many of them engage in
       physical violence.      Without exception, her choices of male
       companions would raise suspicion that anywhere she resided
       would constitute a dangerous place for a child.
               Regardless of [her] inabilities to have a residence, to support
       herself, to support another person, to control her anger, and to do
       other than associate intimately with assaultive persons and those
       subject to sex offender registration, the testimony establishes her
       inability to simply care for a child’s basic needs. She cannot
       consistently demonstrate supporting the child’s head, feeding the
       child, or changing the diaper when needed.
               Beyond [the mother’s] inability to perform the basic acts of
       holding, feeding, and diapering the child, she could not meet the
                                          8


       child’s special needs. She failed to understand the explanation of
       the child’s physician on how to deal with a seizure. After the
       physician explained it to her, she asked the social worker to explain
       it to her.
               Coping with her own life overwhelms [the mother]. She can
       no more care for a child now than she could when the court
       terminated rights regarding an older child.

We agree with the finding that “[t]he passage of more time, however, will not

change [the mother’s] inability to parent.”

       The mother contends reasonable efforts to reunify her with her child were

not made because visits were suspended. The concept of reasonable efforts

“covers both the efforts to prevent and eliminate the need for removal.” In re

C.B., 611 N.W.2d 489, 493 (Iowa 2000).         While the focus is on services to

improve parenting, it also “includes visitation designed to facilitate reunification

while providing adequate protection for the child.” Id. (emphasis added). The

record establishes extensive and individualized services have been offered to the

mother in this and prior juvenile proceedings. The mother’s inability to control

her anger continues.       The juvenile court found the mother was offered

individualized services but the mother remained unable to care for her child, and

no additional time and services would change her inability to parent. Upon our

de novo review, we determine reasonable efforts were made.

       The mother argues termination is not proper under section 232.116(1)(k).

She does not, however, challenge termination under the other two grounds found

by the juvenile court. “When the juvenile court terminates parental rights on

more than one statutory ground, we may affirm the juvenile court’s order on any

ground we find supported by the record.” In re A.B., 815 N.W.2d 764, 774 (Iowa
                                        9


2012). There is clear and convincing evidence to support termination under Iowa

Code section 232.116(1)(g) and we affirm on that ground.

      Finally, the mother argues termination was not in the child’s best interests

due to the close bond between the mother and child.         We presume she is

invoking Iowa Code section 232.116(3)(c) (providing the court need not terminate

parental rights if “[t]here is clear and convincing evidence that the termination

would be detrimental to the child at the time due to the closeness of the parent-

child relationship”). Even if this claim is adequately preserved—and the State

contends it is not—this record does not support such a finding.

      We affirm the termination of the mother’s parental rights to B.M.

      AFFIRMED.